         Case 6:18-cv-06792-FPG Document 10 Filed 01/07/19 Page 1 of 3



                                                                                             PS/CD
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 KELLY OSARIEMEN,

                Petitioner,

        v.                                                   Case # 18-CV-6792-FPG
                                                             DECISION AND ORDER
 ATTORNEY GENERAL OF THE UNITED
 STATES, FIELD OFFICE DIRECTOR FOR
 DETENTION AND REMOVAL,
 DEPARTMENT OF HOMELAND
 SECURITY and FACILITY DIRECTOR,
 BUFFALO FEDERAL DETENTION
 FACILITY,

                Respondents.


       Pro se Petitioner Kelly Osariemen is a civil immigration detainee currently held at the

Buffalo Federal Detention Facility. Subject to a final order of removal, Petitioner claims that he

has been in U.S. Immigration and Customs Enforcement custody beyond the 90-day removal

period and is being detained in violation of the Constitution. See generally 8 U.S.C. § 1231(a)(1)

(Attorney General, succeeded by the Secretary of Homeland Security for this purpose, must

remove alien within 90 days of final order of removal), (a)(6) (“An alien ordered removed . . . may

be detained beyond the [90-day] removal period . . .”); Zadvydas v. Davis, 533 U.S. 678, 700-01

(2001) (presumptive limit to reasonable duration of detention under § 1231(a)(6) is six months;

after six months, “once the alien provides good reason to believe that there is no significant

likelihood of removal in the reasonably foreseeable future, the [g]overnment must respond with

evidence sufficient to rebut that showing”). Petitioner seeks relief under 28 U.S.C. § 2241. ECF

No. 3. He also filed an in forma pauperis motion (ECF No. 2), which is granted. See 28 U.S.C. §

1915(a)(1).
         Case 6:18-cv-06792-FPG Document 10 Filed 01/07/19 Page 2 of 3



       Petitioner also moved to appoint counsel and to seal documents. ECF Nos. 4, 6. His

motion to appoint counsel is denied without prejudice as premature. Counsel may be appointed in

a habeas corpus proceeding if the interests of justice so require. See 18 U.S.C. § 3006A(a)(2)(B).

Whether the interests of justice require the appointment of counsel in this case cannot be

determined until after the Court has had an opportunity to review and consider the Respondents’

answer to the Petition. With respect to Petitioner’s request to seal “ALL documents filed by the

Parties in this case” and redact the names of Petitioner and witnesses in “any docket[ed]

information” (ECF No. 6 at 1), Petitioner offers no basis to warrant granting such a broad request.

Accordingly, the motion to seal is denied.

                                             ORDER

       Petitioner’s in forma pauperis motion is granted (ECF No. 2) and his motions to appoint

counsel and to seal documents (ECF Nos. 4, 6) are denied.

       Within 45 days of the date of this Order, Respondents must file and serve an answer

responding to the allegations in the Petition. Respondents must also file and serve a memorandum

of law addressing each of the issues raised in the Petition with citations to supporting authority

and applicable sections of the Immigration and Nationality Act. Instead of an answer, Respondents

may file a motion to dismiss the Petition with appropriate exhibits demonstrating that an answer

to the Petition is unnecessary. Petitioner will have 25 days after he receives Respondents’ answer

or motion to dismiss to file a written response.

       The Clerk of Court will serve a copy of the Petition and this Order via a Notice of Electronic

Filing to the United States Attorney’s Office, Western District of New York, at USANYW-

Immigration-Habeas@usdoj.gov.




                                                   2
         Case 6:18-cv-06792-FPG Document 10 Filed 01/07/19 Page 3 of 3



       Petitioner must forward a copy of all future papers and correspondence to the attorney

appearing for Respondents.

       IT IS SO ORDERED.

Dated: January 4, 2019
       Rochester, New York

                                                 __________________________________
                                                 HON. FRANK P. GERACI, JR.
                                                 Chief Judge
                                                 United States District Court




                                             3
